DETAILED ACTION
Response to Amendment
This action is in response to amendment filed October 04, 2022 for the application #  16/632,267 filed on April 10, 2020. Claims 1-6 are pending and are directed toward MACHINE LEARNING SYSTEM FOR VARIOUS COMPUTER APPLICATIONS.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 1-6 have been fully considered, but they are  not persuasive.
“incorporated by reference” argument – Applicant argues that Zhang at paragraph [0269] discloses a reference that is incorporated by reference. Thus, the Office Action reliance on Zhang at paragraph [0269] appears to be in error. Note, the PTO-892 provided with the Office Action does not cite this reference, thus, this reference does not appear to have been considered by the Office Action for this rejection (REMARKS, page 5).
Response: Examiner points Applicant attention to: “Instead of repeating some information contained in another document, an application may attempt to incorporate the content of another document or part thereof by reference to the document in the text of the specification. The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed. Replacing the identified material incorporated by reference with the actual text is not new matter” (MPEP, 2163.07(b)    Incorporation by Reference [R-11.2013]).
“much less” argument – Applicant argues that Zhang fails to disclose layers within the context of a recurrent neural network of the LSTM type, much less two recurring layers, much less a recurrent neural network of the LSTM type that comprises at least two recurring layers, as recited by claim 1 (REMARKS, pages 5-6).
Response: Examiner cited Zhang [0269], where multi-layer perceptrons (MLP) are disclosed. Multi-layer requires at least two layers. Further incorporated reference by Cho teaches “It is straightforward to learn the parameters of this MLP. Since we do not attempt to learn u[l] j , a usual backpropagation [9] can be used. Only difference from the ordinary MLP which does not have auxiliary stochastic neurons is that the activations of the auxiliary neurons need to be sampled during the forward computation. However, with a fixed set of parameters, either learned or predetermined by a user, it is not trivial to make a prediction given a new sample. Due to the stochastic activation of the auxiliary neurons, each forward computation of the output neurons will differ.” Which is a definition of a recurrent neural network.
“position” argument – Applicant argues that Zhang fails to disclose a Logistic Regression Classifier positioned above the last recurrent layer, the LSTM type recited as comprising at least two recurring layers, as recited by claim 1. (REMARKS, page 6).
Response: As preliminary subject matter Applicant claims only number of layers, without enumerating them. Thus the last layer could be the first layer or the second. There is no drawings presented with the exact position of “above”. Examiner interpretation that a Logistic Regression Classifier works on labeled data after output from concurrent layer(s). If Applicant does not agree with such interpretation, Examiner requests to provide schematic of layers and classifier relative positions. Further, both Applicant and Zhang disclosed the same functionality (“The Logistic Regression classifier can be trained jointly with the LSTM state transition model via error backpropagation.”, Specification, [0050]), and (“The denoising autoencoder may comprise a neural network trained according to stochastic gradient descent training using randomly selected data samples, wherein a gradient is calculated using back propagation of errors… The training may comprise training the objective function of the linear classifier with a bag of words, wherein the linear classifier comprises a Logistic Regression classifier.”, Zhang [0053]). Therefore Zhang anticipates the cited limitation.
“any time” argument – Applicant argues that Zhang fails to disclose the Logistic Regression classifier takes into account any time, much less time elapsed between two authentications, operations or transactions during its implementation, as recited by claim 1. (REMARKS, page 6).
Response: Examiner points Applicant attention to (“In control problems, one faces the complication that the value of a specific action may not be known until many time steps after it is taken. Also, in control (as in optimization), one is usually concerned with the performing well during the learning task and must trade of exploitation of the current policy for exploration which may improve it. The subfield of dual control [Fe'ldbaum 1965] is specifically concerned with finding an optimal balance of exploration and control while learning.” Zhang [0046]).
“fails to disclose” argument – Applicant argues that Zhang fails to disclose a hardware and software arrangement forming a recurrent neural network of the long- and short-term memory (LSTM) type, wherein the recurrent neural network of the LSTM type comprises at least two recurring layers and a Logistic Regression Classifier positioned above the last recurrent layer, the Logistic Regression Classifier to take into account the time elapsed between two authentications, operations or transactions during its implementation, as recited by claim 1. (REMARKS, page 6).
Response: As was shown above Zhang anticipates all of the cited limitations, and therefore there combination as currently claimed. For specific mapping please see the rejection of Claim 1. Conclusion -Therefore, in view of the above reasons, Examiner maintains rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Zhang et al. (US 2018/0165554, priority Dec. 9, 2016), hereinafter referred to as Zhang.
As per claim 1, Zhang teaches a machine learning system for various computer applications enabling text mining ([0005], Zhang ) to detect defects or anomalies in an authentication, transaction or operation carried out by the application ([0496], Zhang ) comprising:
a hardware and software arrangement forming a pre-processing system (In particular, a linear classifier is first trained on the labeled data, ([0048], Zhang);
a hardware and software arrangement forming a recurrent neural network of the long- and short-term memory (LSTM) type ([0509], Zhang ), alone or in combination with an algorithm for statistical learning of the decision tree type ([0523], Zhang ), and leading to a processing model of aggregated enriched data from the pre-processing system ([0198], Zhang );
a hardware and software arrangement for the injection of aggregated enriched data from the pre-processing system into the recurrent neural network ([0097], Zhang ),
a hardware and software arrangement to validate the authentication, operation or transaction based on the results obtained at the output of the recurrent neural network ([0040], Zhang );
wherein the recurrent neural network of the LSTM type comprises at least two recurring layers ([0269], Zhang ) and a Logistic Regression Classifier positioned above the last recurrent layer ([0053], Zhang ), the Logistic Regression Classifier to take into account the time elapsed between two authentications, operations or transactions during its implementation ([0046], Zhang).
As per claim 2, Zhang teaches the system according to claim 1, wherein the hardware and software arrangement for validating the authentication, operation or transaction is parameterized with a Jaccard Index matrix in order to measure the degree of similarity between the output data of a first neural network of the LSTM type with those originating from a hardware and software arrangement format a second neural network for statistical learning of the type of decision tree and to validate the results of one of the two neural networks (there may be several types of proximity measures that are appropriate for a given type of data. For example, Manhattan (Ll) distance can be used for Euclidean data, while the Jaccard measure is often employed for documents. ([0035], Zhang).
As per claim 3, Zhang teaches the system according to claim 1, wherein the system is used for a computer application allowing the risk prediction from the detection of fraud in the operations of authentication of electronic memory objects containing in a zone Secret information used to authenticate the object and its bearer ([0739], Zhang ).
As per claim 4, Zhang teaches the system according to claim 1, wherein the hardware and software arrangement forming a recurrent neural network driving an LSTM type model uses a GPU ([0546], Zhang).
As per claim 5, Zhang teaches the system according to claim 1, wherein the hardware and software arrangement forming a pre-processing system comprises: at least one first database containing at least one set of sequential patterns of raw data relating to said computer application, a hardware and software arrangement forming at least one second database containing at least one set of external data a hardware and software arrangement for enriching the raw data by the external data, a hardware and software arrangement for aggregating the enriched data ([0020], [0105], Zhang ).
As per claim 6, Zhang teaches the system according to claim 1, wherein the pre-processing system uses multi-threading ([0133], Zhang ).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLEG KORSAK/Primary Examiner, Art Unit 2492